Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-20 are allowed.
   For claims 1-20, the prior art fails to teach a combination of providing, by the network device and to another network device of the network, a request, including an IP address of the network device, and a port of the network device, for the IPv6 address of the user equipment, the request, causing the other network device to: provide the request for the IPv6 address to the user equipment via a short message service (SMS) request message, and receive, from the user equipment, data identifying the IPv6 address and a port of the user equipment via a SMS response message; receiving, by the network device, from the other network device, and based on the request, a response that includes the data identifying the IPv6 address and the port of the user equipment; and storing, by the network device, the data identifying the IPv6 address and the port of the user equipment.
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cui (10548062) and Kavanaugh (9037724) are all cited to show systems which are considered pertinent to the claimed invention.

4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476